Action against a corporation to recover damages for alleged breach of contract (1st cause of action) and against officers thereof to recover damages for conspiring to induce said breach (2d cause of action). The appeal is from an order (1) denying appellants’ motion to dismiss the amended complaint on the ground of insufficiency (Rules Civ. Prac., rule 106, subd. 4), and (2) denying the corporate appellant’s motion to dismiss the first cause of action on the ground that the contract attached to the amended complaint, upon which said cause of action is founded, is unenforcible under the Statute of Frauds (Rules Civ. Prac., .rule 107, subd. 7). Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Ughetta, Hallinan and